Exhibit “23.2” (Consent of Mayer Hoffman McCann, PC) Mayer Hoffman McCann P.C. An Independent CPA Firm 11440 Tomahawk Creek Parkway Leawood, Kansas 66211 913-234-1900 ph 913-234-1100 fx www.mhm-pc.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS As independent registered public accountants, we hereby consent to the use of our report, dated August 10, 2010, on the balance sheet of Bigelow Income Properties, LLC as of June 30, 2010 (and to all references to our Firm) included in or made a part of this Registration Statement on Form S-11. /s/ Mayer Hoffman McCann P.C. Leawood, Kansas August 24, 2010
